Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
The Claim(s) is/are generic to the following species that may be patentably distinct:
Applicant must elect:
A) 	i) one first coupling agent comprising a silane, herein elect whether the agent chemically reacts or adsorbs to the surface and elect a specific species thereof and
		ii) one amino acid compound
	Herein the Examiner recommends electing 3-glycidyloxypropyl trimethyoxysilane, and, histidine from Example 1.  There are many kinds of silanes (monofunctional, difunctional, with distinct end groups for attaching the amino acid thereto such as glycidyl, amine, OH, COOH) each of which would have distinct reaction requirements and give distinct silane layers on the surface (monolayers with monofunctional silanes and thicker layers with the trifunctionalsilanes).  AND
	B)	i) one second coupling agent comprising a silane, herein elect whether herein elect whether the agent chemically reacts or adsorbs to the surface and elect a specific species thereof and
		ii) one polymer, elect the MW, any monomers therein, any functionalized endgroups, ect
	Herein the Examiner recommends electing 3-aminopropyl triethoxysilane and polyethylene glycol of Example 2, wherein PEG is not functionalized

The species may be independent or distinct because different silanes have distinct functionality giving distinct surface reaction and layer properties, different silane functionalization will give distinct linking groups that may affect the viscosity properties of the colloids, and amino acids have distinct structural formulas that are not obvious variants of each other and would give distinct rheological properties depending on the combination of amino acid, silane and silane functionality. Likewise different polymers have distinct solubility and thus viscosity properties, e.g. PEG would give distinct viscosity properties to polyvinyl acetate, ect.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALICIA BLAND/Primary Examiner, Art Unit 1768